FILED IN
                                                            1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                            FIRST COURT OF APPEALS
                                                            9/21/2015 9:48:04 AM
                         INFORMATION SHEET BY COURT REPORTERS
                                                            CHRISTOPHER A. PRINE
                                                                    Clerk
  You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
  a reporter determines that the due date may not be met, please advise the Clerk of the Court of
  Appeals immediately in writing, stating the reason and the due date by which the record will be
  filed. Generally speaking, for good cause shown, the Court will grant no more than two
  extensions from the original record due date, each extension not to exceed 30 days in regular
  appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
  appeals and 20 days in accelerated appeals.

  Appellate Case Number: 01-15-00672-CR, Trial Court Case Number: 1428510,
0073-CR, AND 0074-CR                                1428512 AND 1428708
      (1) Is there a Reporter's Record?                                                ✔Y      N

      (2) Are you the only court reporter involved in this appeal?                     ✔Y      N
      If not, please provide the names and addresses of all other court
      reporters below.



      (3) Has the appellant requested that the reporter’s record be prepared or       ✔Y       N
      has the trial court ordered that the record be prepared?

      (4) Please select from the following options:
         A. The appellant has paid for the record.
         B. The appellant has made arrangements to pay for the record
         C. The appellant is appealing as indigent.
         D. The appellant has not paid or made arrangements to pay for the
             record and is not appealing as indigent.

      (5) Extension (fill out if extension is required for any reason other than payment)
       I was unable to file the record in this appeal by ________.
                                                             9/21/15     I expect the record
      in this appeal to be approximately _______    350         pages. The record covers
      _______days
      four           of testimony. I believe that I can file the record by _________.
                                                                                10/21/15   I
      ask that the court grant an extension until that time for filing the record.
      Additional Comments: ___________________________________________


  Court Reporter's Signature, Full Address, Email Address and Telephone Number:
  /s/ Gayle Patterson P.O. Box 5224, Alvin, Texas 77512
  _______________________________________________________________________
  713.582.9121 gpattersoncsr@yahoo.com
  _______________________________________________________________________